January     17, 1975




The Honorable    Dolph Briscoe                                 Opinion   No.   H-497
Governor   of Texas
State Capitol                                                  Re: Validity of proposed
Austin,  Texas   78711                                         appropriation    to the Teacher
                                                               Retirement    System and to the
                                                               Employees     Retirement   System.

Dear      Governor   Briscoe:

         You have requested our opinion concerning      the constitutionality of
proposed legislation  which would appropriate      sums out of the General Revenue
Fund to the Employees    Retirement    System of Texas and the Teacher Retirement
System of Texas to fund increases     in the retirement   and other benefits of
currently   retired members   of those systems.

           The Employees        Retirement   System was created under the authority      of
article    16, section 62,      of the Texas Constitution which provides in part:

                     The amount contributed  by the state to such Fund shall
                     equal the amount paid for the same purpose from the
                     income of each such person,   and shall not exceed at
                     any time six per centum (6%) of the compensation   paid
                     to each such person by the state.

            The Teacher Retirement    System was created under the authority of
article     3, section 48a, of the Texas Constitution, which provides in part
that:

                          In addition to the powers given the Legislature      under
                     Section 48, Article    III, it shall have the right to levy
                     taxes to establish   a fund to provide retirement,     disability
                     and death benefits for persons       employed in the public
                     schools,   colleges  and universities    supported wholly or



                                            p.   2241
The Honorable    Dolph Briscoe      page 2      (H-497)




                partly by the state: provided that the amount
                contributed by the state to such fund each year
                shall be equal to the aggregate   amount required
                by law to be paid into the fund by such employees,
                and shall not exceed at any time six per centum
                (6%) of the compensation   paid each such person
                by the state and/or  school districts; . . .

        Accordingly,  the Legislature    is free toappropriate   such funds as it
desires  to these&o retirement    systems   so long as those appropriations      are
within the above referenced    limits clearly established   in the Constitution.

                                  SUMMARY

                     The Legislature  may appropriate   funds to the
                Employees    Retirement   System and to the Teacher
                Retirement    System but only to the extent that the
                total antounts contributed by the State do not exceed
                the limi :s imposed by article 16. section 62, and
                article 3, section 48a of the Texas Constitution.

                                                          Very   truly yours,




                                                          Attorney   General    of Texas

APPROVED:




          . KENDALL,      First   Asristant




C. ROBERT HEATH.         Chairman
Opinion Committee


lg
                                          p.   2242